921 So. 2d 9 (2005)
William HALE, Petitioner,
v.
James V. CROSBY, Jr., Sec., Fla. Dept. of Corrections and Joseph Thompson, Warden at Florida State Prison, Respondents.
No. 1D05-1454.
District Court of Appeal of Florida, First District.
May 20, 2005.
William Hale, pro se, petitioner.
Louis A. Vargas, General Counsel, Florida Department of Corrections, Tallahassee, for respondents.
PER CURIAM.
DENIED. See Hollingsworth v. Szczecina, 731 So. 2d 790 (Fla. 1st DCA 1999).
ERVIN, PADOVANO and THOMAS, JJ., concur.